UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAJOEL T. ROUSE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cr-01173-GRA)


Submitted:   March 19, 2007                 Decided:   April 23, 2007


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Rauch Wise, Greenwood, South Carolina, for Appellant. Elizabeth
J. Howard, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              LaJoel T. Rouse appeals his conviction and 188-month

sentence      for   armed   bank    robbery,       in    violation      of    18   U.S.C.

§   2113(a),    (d)    (2000).          Rouse’s    attorney     filed    a     brief   in

accordance      with    Anders     v.    California,      386   U.S.     739       (1967),

certifying that there are no meritorious grounds for appeal, but

questioning whether the district court erred by failing to notify

Rouse    at   the    plea   hearing       that    he    was   subject    to    enhanced

punishment as a career offender and whether his sentence was

reasonable.         Rouse was notified of his right to file a pro se

supplemental brief, and has done so. The Government elected not to

file a reply brief.         Finding no reversible error, we affirm.

              Rouse argues that the district court erred by failing to

inform him at the plea hearing that he was subject to enhanced

punishment as a career offender and if the court had done so, he

may have elected to proceed to trial.                   This argument lacks merit

because the court at the Rule 11 hearing notified Rouse that he

could be sentenced up to the statutory maximum of twenty-five

years.    Rouse agreed that he understood.               Moreover, the Government

and the court notified Rouse that he would likely be sentenced

within the 188 to 235-month sentencing range.                    Rouse pled guilty

with this knowledge.         Rouse does not attack the validity of his

guilty plea.        Accordingly, Rouse is bound by the agreement that he

could face up to the statutory maximum.


                                          - 2 -
            Rouse’s sentence was reasonable.   After United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound by

the range prescribed by the sentencing guidelines.          However, in

imposing a sentence post-Booker, courts still must calculate the

applicable guidelines range after making the appropriate findings

of fact and consider the range in conjunction with other relevant

factors under the guidelines and § 3553(a).         United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).    This court will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).          “[A]

sentence    within   the   proper   advisory   Guidelines    range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).       Further, “[t]he district court need not

discuss each factor set forth in § 3553(a) ‘in checklist fashion;’

‘it is enough to calculate the range accurately and explain why (if

the sentence lies outside it) this defendant deserves more or

less.’”    Moreland, 437 F.3d at 432 (quoting United States v. Dean,

414 F.3d 725, 729 (7th Cir. 2005)).

            Here, the district court sentenced Rouse post-Booker and

appropriately treated the guidelines as advisory.            The court

sentenced Rouse after considering and examining the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker.

Rouse’s 188-month sentence is at the bottom of the appropriate


                                - 3 -
guidelines range and is below the twenty-five year statutory

maximum sentence.   See 18 U.S.C.A. §§ 2113(a) and (d).   Finally,

neither Rouse nor the record suggests any information so compelling

as to rebut the presumption that a sentence within the properly

calculated guidelines range is reasonable.

          We have reviewed Rouse’s pro se supplemental brief and

find the issues he raises are meritless.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Rouse’s conviction and sentence.       This court

requires that counsel inform Rouse, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Rouse requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Rouse.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -